FILED
                                                                  United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                      Tenth Circuit

                             FOR THE TENTH CIRCUIT                       April 25, 2017
                         _________________________________
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MARCUS LESSARD,

      Plaintiff - Appellant,

v.                                                           No. 16-1351
                                                (D.C. No. 1:14-CV-03359-CMA-MJW)
TRACI CRAVITZ, in her individual and                          (D. Colo.)
official capacities; BOULDER POLICE
DEPARTMENT; BOULDER DISTRICT
ATTORNEY’S OFFICE; NATASHA
ANDERSON, f/k/a NATASHA YOUNG,
in her individual and official capacities;
KAREN LORENZ, in her individual and
official capacities; KAREN PETERS, in
her individual and official capacities;
STEVEN LOUTH; LIZ LAFEMINA;
KERRY YAMAGUCHI, in his individual
and official capacities; LAEL
MONTGOMERY, in her individual and
official capacities; THOMAS J.B. REED,
in his individual and official capacities; G.
MULVANEY, in his/her individual and
official capacities; LUCY BATTON, in her
individual and official capacities;
GORDON BROWN, in his individual and
official capacities; CASSANDRA
HENRIKSON, in her individual and
official capacities; ERICA SOLANO, in
her individual and official capacities;
JANE HARMER, in her individual and
official capacities; GORDON COOMBES,
in his individual and official capacities;
MAGGIE GREEN, in her individual and
official capacities; MARK HUSMANN, in
his individual and official capacities;
MARCI LIEBERMAN, in her individual
and official capacities; DONNA TEAGUE,
in her individual and official capacities;
TIM JOHNSON, in his individual and
official capacities; STANLEY GARNETT,
in his individual and official capacities;
CITY OF BOULDER; COUNTY OF
BOULDER; GREG TESTA, in his official
capacity,

      Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

      Marcus Lessard appeals from the district court’s order dismissing his pro se

civil rights complaint for lack of jurisdiction and for failure to state a claim. We

affirm.

                                   BACKGROUND

      Mr. Lessard’s Second Amended Complaint (Complaint), including

attachments, is 215 pages long and contains 592 separately numbered paragraphs.

The Complaint is supplemented with a “First Supplemental Complaint” alleging

additional facts. We briefly summarize his allegations as follows.

      In 2009 and 2010, Mr. Lessard, who lived in Oklahoma, sent about 15 emails

to defendant Liz Lafemina of Boulder, Colorado, a former girlfriend. Although he

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                             2
had not seen her for many years, he sent the emails to give her an “update” and “to

ask for ‘closure’.” R., Vol. II at 539. She did not respond to the emails, but on July

9, 2010, after she complained to Boulder police, Mr. Lessard was arrested for felony

stalking.

      To procure Mr. Lessard’s arrest, Ms. Lafemina allegedly lied about the pattern

of contacts, their history together, and his unwanted attention to her. She was

purportedly encouraged in these misstatements by defendant Traci Cravitz, a Boulder

police officer. The resulting arrest warrant, drafted by Ms. Cravitz and reviewed and

authorized by other defendants, was claimed to have contained many fraudulent and

factually incorrect statements and omissions. According to Mr. Lessard, there was no

probable cause to arrest him on the stalking charge.

      Boulder attorney Steven Louth, also named as a defendant, represented

Mr. Lessard in connection with the stalking charge and in connection with

Ms. Lafemina’s application for a protective order. The protective order hearing was

heard by the Honorable Thomas J.B. Reed, who is also named a defendant in the

Complaint.

      Mr. Lessard complains that Judge Reed was biased against him and his

attorney and conducted a biased hearing on the application for protective order. He

attributes this bias to the fact that Mr. Louth had recently cross-examined the judge’s

daughter in an unrelated trial. Mr. Louth did not present a case at the hearing, telling

Mr. Lessard “it was obvious that the judge had made up his mind already.” Id. at 585



                                           3
(internal quotation marks omitted). Afterwards, Mr. Louth allegedly deceived

Mr. Lessard about his right to appeal the protective order entered by Judge Reed.

      The Complaint charges that Mr. Louth pressured Mr. Lessard to plead guilty to

the stalking charge. Although Mr. Lessard knew he was not guilty of stalking,

Mr. Louth allegedly persuaded him that he would not get a fair trial in Boulder and

that he should take a plea agreement. Mr. Lessard was adamant that he would accept

a plea bargain only if he was allowed to plead “no contest.” Mr. Louth purportedly

confirmed that the prosecutor, defendant Natasha Anderson, would agree to a no-

contest plea.

      When they arrived at the change-of-plea hearing, however, Ms. Anderson and

Mr. Louth had a brief conversation, after which Mr. Louth told him that the judge

might not accept a no-contest plea. Id. at 593. In fact, the Honorable Leal

Montgomery, also a defendant in this case, stated she would not accept such a plea.

Pressured by his attorney, the judge, the prosecutor, and others, Mr. Lessard agreed

to plead guilty to the stalking charge. He received a two-year deferred sentence. The

terms of his sentence required him to stay out of Colorado and to attend therapy

sessions.

      Mr. Lessard thereafter wrote a report detailing the errors committed in his case

and sent it to Ms. Anderson, but she took no action to help him. Defendant DA

Investigator Donna Teague was also allegedly discouraged from investigating his

allegations. Nor did he receive any assistance from the Boulder Police Department’s

Professional Standards Unit in December 2011 after he mailed them a report about

                                          4
his case totaling over 100 pages. Defendant Kerry Yamaguchi told him that the Unit

could offer him no help.

       On November 4, 2012, Mr. Lessard’s deferred sentence ended. At around the

same time, he mailed Ms. Anderson and defendant Stan Garnett more information

about the alleged lies and errors he had uncovered in his case. He included a link to

his website about the case. After the expiration of the deferred sentence, the Boulder

district attorney’s office filed a motion to withdraw Mr. Lessard’s guilty plea and to

dismiss the case, which was granted in December 2012. The dismissal mooted

Mr. Lessard’s motion to vacate his sentence. Mr. Louth never forwarded Mr. Lessard

the court’s order of dismissal, and purportedly ignored Mr. Lessard’s attempts to

obtain his case file.

       The Complaint continues with an extended recitation of events that occurred

after the expiration of Mr. Lessard’s deferred sentence that are not directly related to

the 2010 charges. We summarize them briefly here.

       When Mr. Lessard was preparing to file this civil-rights suit, he concluded that

proceedings such as hearings and depositions in this case might require him to be in

physical proximity to Ms. Lafemina. In order to facilitate the legal proceedings, he

decided that he needed to try to get the protective order vacated. In April 2013 and

December 2013, he filed two motions with the Colorado courts to vacate

Ms. Lafemina’s protective order for fraud on the court, relying on Colorado Rule of

Civil Procedure 60(b)(3). He served a copy of the motions on Ms. Lafemina by

mailing them from Oklahoma to her post office box in Colorado.

                                           5
       The Colorado trial court denied his motions. But in January 2014, Mr. Lessard

was arrested and charged with two counts of protective order violation, equivalent to

“Class 4 Felony Stalking,” for mailing the motions to Ms. Lafemina. He pleaded not

guilty to the charges, which remained pending at the time of the Second Amended

Complaint and First Supplemental Complaint.

       Mr. Lessard complains that pleadings and other information concerning the

2010 case are being used against him in the 2014 proceeding, and that witnesses from

the 2010 case have been listed as witnesses in the 2014 proceeding. He alleges

numerous other forms of harassment or threats in the 2014 proceeding and in this

case, which he claims the defendants are using to intimidate him. But he has also

asserted that his references to his 2014 case are made “only for the sake of reference”

and “for pattern of practice analysis only.” R., Vol. II at 627-28.

       The Complaint asserts 19 claims, including malicious prosecution; conspiracy;

retaliation; violation of due process; violation of equal protection; and supervisory

liability for deliberately indifferent policies, practices, customs, training, and

supervision. A federal magistrate judge assigned to the case issued a thorough and

well-reasoned recommendation that the defendants’ motions to dismiss be granted.

After considering Mr. Lessard’s objections to the magistrate judge’s Report and

Recommendation, the district court dismissed the Complaint with prejudice,

dismissed the case in its entirety, and denied Mr. Lessard leave to further amend his

complaint, finding that further amendment would be futile. Mr. Lessard filed a



                                             6
“Motion for Reconsideration,” which the district court also denied. This appeal

followed.

                                     DISCUSSION

      We review the district court’s dismissal for lack of subject matter jurisdiction,

and its dismissal for failure to state a claim, de novo. See Pueblo of Jemez v. United

States, 790 F.3d 1143, 1151 (10th Cir. 2015) (lack of subject matter jurisdiction);

Carabajal v. City of Cheyenne, 847 F.3d 1203, 1212 (10th Cir. 2017) (dismissal for

failure to state a claim). We review the district court’s decisions denying

Mr. Lessard’s motion to reconsider and denying leave to amend for abuse of

discretion. Zisumbo v. Ogden Reg’l Med. Ctr., 801 F.3d 1185, 1196 (10th Cir. 2015),

cert. denied, 136 S. Ct. 1660 (2016).

      1. Waived Claims

      In his objections to the magistrate judge’s report and recommendation,

Mr. Lessard stated he did not object to the dismissal of Claims 4, 5, 15, and 16 of his

Complaint. R., Vol. III at 561. His notice of appeal specifically indicated he was not

appealing the dismissal of these claims. See id., Vol. IV at 123. He repeated this

concession in his opening brief in this court. Aplt. Opening Br. at 8, 10, 11.

      In his reply brief, however, see Aplt. Reply Br. at 12, Mr. Lessard has

attempted to retract his concession of Claims 4 and 5. He requests that we review the

dismissal of these claims for plain error. We decline to do so. Mr. Lessard not only

forfeited but explicitly abandoned these claims in the district court, in his notice of

appeal, and in his opening brief. See United States v. Teague, 443 F.3d 1310, 1314

                                            7
(10th Cir. 2006) (“[A] party that has forfeited a right by failing to make a proper

objection may obtain relief for plain error; but a party that has waived a right is not

entitled to appellate relief.”).

       2. Jurisdictionally Based Dismissals

       The district court adopted the magistrate judge’s recommendation to dismiss

the claims against the District Attorney’s Office on jurisdictional grounds, finding

that it was an instrumentality of the state of Colorado and that claims against it were

barred by the Eleventh Amendment. The magistrate judge reasoned that to the extent

Mr. Lessard’s official-capacity claims against judges could be construed as claims

against the Combined Courts for the Twentieth Judicial District, the Eleventh

Amendment barred such claims as well. Mr. Lessard fails to show that these

defendants or claims were improperly dismissed. See Rozek v. Topolnicki, 865 F.2d
1154, 1158 (10th Cir. 1989) (district attorney’s office in Colorado is entitled to

Eleventh Amendment immunity); Colo. Const. art. VI, §1 (vesting power in Colorado

General Assembly to create district courts within the Judicial Department of the State

of Colorado).

       Mr. Lessard correctly states that Boulder County employees sued in their

individual capacities are not entitled to Eleventh Amendment immunity. But his

individual-capacity claims against these defendants, and for municipal liability

against Boulder County, fail for the reasons discussed elsewhere in this order and

judgment.



                                            8
      3. Malicious Prosecution Claims

      The district court concluded that Mr. Lessard’s malicious prosecution claims

failed to state a claim because he did not allege facts showing a favorable termination

of the 2010 stalking case. In order to state a malicious prosecution claim under

42 U.S.C. § 1983, a plaintiff must allege that the original action terminated in his

favor. M.G. v. Young, 826 F.3d 1259, 1262 (10th Cir. 2016) (“To satisfy the

[favorable termination] element . . . , the plaintiff must show more than just the

withdrawal or vacating of criminal charges—the plaintiff must demonstrate that the

criminal proceedings were dismissed for reasons indicative of innocence . . . .”). The

dismissal of Mr. Lessard’s case upon the expiration of his deferred sentence was not

indicative of his innocence.

      Mr. Lessard argues that his claim falls within certain exceptions to the

favorable termination requirement. He cites exceptions to the procedural bar

described in Heck v. Humphrey, 512 U.S. 477 (1994). Heck applies when a § 1983

plaintiff seeks to recover damages for “allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid.” Id. at 486. Such a plaintiff “must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.” Id. at

486-87.



                                           9
       Having completed a deferred judgment and sentence under Colorado’s

deferred-judgment statute, which resulted in the withdrawal of his plea and the

dismissal of the criminal charge against him, Mr. Lessard has no existing

“conviction” that could be affected by his malicious-prosecution claim. His claims

are thus not subject to the Heck bar. Cf. Vasquez Arroyo v. Starks, 589 F.3d 1091,

1095 (10th Cir. 2009) (holding Heck did not bar § 1983 claim claiming plaintiff’s

signature had been forged on agreement resulting in deferred prosecution, because

under Kansas law, there was “no related underlying conviction that could be

invalidated by [a] § 1983 [suit]”). We are therefore not concerned with exceptions

Mr. Lessard cites that may be used to avoid or qualify Heck. He has already avoided

that bar.1

        His challenge is different: he must show a favorable termination that is

suggestive of his innocence. The completion of his deferred judgment and sentence,

with a resulting dismissal, though evading the Heck bar, does not meet this standard.

See Land v. Hill, 644 P.2d 43, 45 (Colo. App. 1981) (holding that vacation of

judgment and dismissal of criminal action after guilty plea under Colorado’s

deferred-judgment procedure did not constitute a “favorable termination” for

purposes of malicious prosecution action). Mr. Lessard’s decision to plead guilty in

exchange for a deferred judgment may have robbed him of his malicious prosecution

       1
              Mr. Lessard argues that the recognized exceptions to Heck must also
apply to the required favorable-termination element of his malicious prosecution
claim. He invokes the maxim that every rule has its exception. There may in fact be
exceptions to the favorable-termination element of a malicious prosecution claim.
But Mr. Lessard fails to show that he falls within any such exception.
                                          10
claim, but “such trade-offs are a standard feature of malicious prosecution law.”

Cordova v. City of Albuquerque, 816 F.3d 645, 652 (10th Cir. 2016).

      Nor has he shown a favorable termination of the 2014 charges. We take

judicial notice that he was convicted on these charges, and that his conviction

recently was affirmed by the Colorado Court of Appeals. People v. Lessard,

No. 16CA0228, 2017 WL 1192232 (Colo. App. Mar. 30, 2017).

      We therefore affirm the dismissal of Claims 1, 2, 3, 6, 7, 9, 10, 11, and 19, for

failure to allege facts that plausibly show a favorable termination of the proceedings

against Mr. Lessard.2

      4. Conspiracy in Violation of Due Process Clause (Claims 8, 13, 14)

      In his 8th, 13th, and 14th claims for relief, Mr. Lessard alleges a conspiracy

and deprivation under a slightly different theory. He asserts that various defendants

deprived him, and conspired to deprive him, of his right to liberty and property and to

due process of law.

      Although some of the language of these claims suggested that Mr. Lessard

could be asserting a violation of his substantive due process rights, he argued in his

objections to the magistrate judge’s report and recommendation that his due process


      2
         Our reasoning also applies to his conspiracy-based claims alleging malicious
prosecution. See Kerr v. Lyford, 171 F.3d 330, 339-40 (5th Cir. 1999) (holding that
viability of § 1983-based civil conspiracy claim based on malicious prosecution was
contingent on success of underlying malicious prosecution claim), abrogated on
other grounds by Castellano v. Fragozo, 352 F.3d 939, 948-49 (5th Cir. 2003)
(en banc); Holmes v. Finney, 631 F.2d 150, 153-54 (10th Cir. 1980) (conspiracy-
based claims under § 1985(3) and 1983 require the showing of the violation of an
underlying federal right).
                                           11
claims should be considered procedural due process claims. See R., Vol. III at 582.

He repeats that assertion here. Aplt. Opening Br. at 24 (“Lessard’s claims were for

procedural due process . . . [and] [t]he [Magistrate Judge’s] Recommendation was in

error to hold that [the] claims were for substantive due process.”). The district court

dismissed the claims because Mr. Lessard failed to “allege[] plausible facts sufficient

to show that he was denied adequate process at any point during his 2010 or 2014

proceedings.” R., Vol. IV at 50. Mr. Lessard fails to present a convincing argument

that the district court erred on this point. We therefore affirm the dismissal of these

claims.

      5. Prosecutorial Immunity (Claim 12).

      Claim 12 involves alleged retaliation by prosecutor Johnson against

Mr. Lessard for his exercise of his First Amendment rights. Mr. Lessard claims

Mr. Johnson retaliated against him for seeking an investigation of his 2010 case and

for filing this action. His complaint identifies four specific forms of retaliation:

(1) Mr. Johnson’s refusal to allow him to serve a complaint in this action on

Ms. Lafemina; (2) his call for Mr. Lessard’s “unnecessary extradition” to Colorado;

(3) his filing a Motion for a Competency Examination of Mr. Lessard in the 2014

criminal proceeding; and (4) “[d]isparaging remarks to [Mr. Lessard] at his status

hearing.” R., Vol. II at 688. Mr. Lessard argues that the district court erred in

granting Mr. Johnson absolute immunity for these actions.

      “Prosecutors are absolutely immune for those activities intimately associated

with the judicial phase of the criminal process.” Thomas v. Kaven, 765 F.3d 1183,

                                           12
1191 (10th Cir. 2014) (internal quotation marks omitted). Mr. Johnson’s decision to

extradite Mr. Lessard was such a prosecutorial activity. See Slater v. Clarke,

700 F.3d 1200, 1204 (9th Cir. 2012) (holding that defendants, including assistant

district attorney, were “entitled to absolute immunity to the extent they participated

in making the extradition decision described in plaintiffs’ complaint”). So was his

request for a competency evaluation. Cf. Moses v. Parwatikar, 813 F.2d 891, 892

(8th Cir. 1987) (psychiatrist appointed by court to conduct a competency examination

was performing a function essential to the judicial process and was therefore

absolutely immune from liability).

      Mr. Lessard eventually obtained district court permission to serve his

complaint on Ms. Lafemina. Had he done so without court permission, he would

arguably have violated the protective order. We fail to see how preventing

Mr. Lessard from violating a protective order can plausibly be described as a

retaliatory action by Mr. Johnson.

      Finally, the disparaging remarks about Mr. Lessard’s civil rights complaint,

even if made with retaliatory motive, simply do not rise to the level of a

constitutional violation. Notably, Mr. Lessard only assumes that the remarks, which

Mr. Johnson allegedly made to a fellow prosecutor, concerned his complaint and

were intended for him to hear. See R., Vol. II at 620-21 (“Plaintiff and his witnesses

would in fact overhear Johnson explain to Cravitz how ‘frivolous’ some ‘lawsuit’

was, with Johnson repeating over and over the word ‘frivolous’. . . . These words

were spoken by Johnson to Cravitz in such a way (i.e. loudly enough) that it seemed

                                           13
as if Johnson WANTED Plaintiff to overhear what was said.”). Such remarks simply

do not plausibly state a claim for a constitutional injury.

      6. Municipal Liability (Claims 17 and 18).

      The Complaint includes two municipal-liability claims against the City of

Boulder, Boulder County, the Boulder District Attorney’s office, and the Boulder

Police Department. Mr. Lessard alleges these municipal defendants are liable for

their employees’ violations of his constitutional rights because the moving force

behind the violations lay in the municipalities’ deliberately indifferent policies,

practices, customs, training, and supervision.

      “[M]unicipalities and other local government units [are] included among those

persons to whom § 1983 applies.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

(1978). “[A] local government is liable only when the unconstitutional actions of an

employee were representative of an official policy or custom of the municipal

institution, or were carried out by an official with final policy making authority with

respect to the challenged action.” Bird v. W. Valley City, 832 F.3d 1188, 1207-08

(10th Cir. 2016) (emphasis and internal quotation marks omitted). But “[a]n

important caveat to any § 1983 claim is that the plaintiff must still prove a violation

of an underlying constitutional right.” Id. at 1208 (brackets and internal quotation

marks omitted). For the reasons we have already stated, Mr. Lessard has failed to

establish that the Complaint states a claim for a constitutional violation against any

of the individual defendants who are employees of the defendant municipalities. The

district court therefore properly dismissed his municipal-liability claims.

                                           14
      7. Leave to Amend Complaint.

      Mr. Lessard challenges the district court’s failure to authorize a Third

Amended Complaint to amend his Second Amended Complaint and to supplement

his First Supplemental Complaint. He contends he should be permitted to cite

“additional (and some new) facts” to overcome “the [district court’s] ruling that [the

Second Amended Complaint] consisted of conclusions only.” Aplt. Opening Br. at 7,

45. The inclusion of more facts will not, however, repair the deficiencies of what is

already an excessively prolix complaint.3 As we have shown, most of Mr. Lessard’s

claims fail because of various immunity doctrines and his failure to demonstrate a

favorable termination of proceedings against him. Other claims have been expressly

waived or forfeited. He fails to demonstrate that granting him further leave to amend

could cure these deficiencies. The district court did not abuse its discretion by

denying him leave to amend the Second Amended Complaint.

      8. Other Issues

      Mr. Lessard asserts numerous additional issues involving the district court’s

alternative reasons for dismissing his complaint. But for the reasons we have already

given, the dismissal was entirely proper. Therefore, we need not consider these

additional issues.




      3
              The federal rules require that a complaint must contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
Civ. P. 8(a)(2) (emphasis added). Mr. Lessard’s Second Amended Complaint
blatantly and repeatedly violates this rule.
                                           15
                                    CONCLUSION

      We affirm the district court’s judgment of dismissal. Appellees’ motion to

supplement the record on appeal is granted. Mr. Lessard’s motion for the court to

take judicial notice and abate this case is denied.




                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                           16